Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		

Claim Rejections - 35 USC § 112
35 U.S.C. § 112(a) 
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 12 is rejected because there is a parenthetical limitation (See MPEP 2173.05 (c) I. titled “Narrow and Broader Ranges in the same Claim”.  ) in the same limitation in the following claims:
In Claim 12 Line(s) 3, the term “, from the work table,” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. It is unclear because a skilled artisan would be unsure if “from the work table” is required. For the purpose of examination, the limitation of Claim 12 will be interpreted as “a powder collection device configured to collect powder surplus remaining after being spread across the modeling surface or protruding from the modeling surface” and that “from the work table” is not required. 
Appropriate correction is required. 

	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, and 11 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by PFEIFER (US-20040182510-A1), hereinafter referred to as PFEIFER. 
Regarding Claim 1, PFEIFER teaches an additive manufacturing device comprising (“process for layer-wise production of a three dimensional body”, abstract and Figure(s) 1): a work table (the surface of substrate 10 to the left of the blade edge 9, Figure(s) 1); a modeling surface (the surface of substrate 10 to the right of the blade edge 9 under heat emitter 11, Figure(s) 1 and Paragraph(s) 0019); a recoater (“blade edge 9”, Figure(s) 1 and Paragraph(s) 0018); and a powder feeder including: a hopper accommodating powder (“powder supply container 1”, Figure(s) 1 and Paragraph(s) 0015-0016), the hopper including a discharge port configured to discharge the powder and the discharge port being provided in a lower portion of the hopper (“dispensing aperture 2”, Figure(s) 1 and Paragraph(s) 0015-0016); and a conveyor including a conveyance surface disposed below the discharge port of the hopper and configured to move the conveyance surface in a first direction and invert the conveyance surface in a front end portion (“conveyor edge 4”, Figure(s) 1 and Paragraph(s) 0015-0016), wherein the conveyor includes a belt forming the conveyance surface that is configured to move on a circular orbit in a loop shape to move the portion of the belt below the discharge port along the first direction (“belt”, Figure(s) 1 and Paragraph(s) 0015-0016);  the hopper includes a front wall portion positioned on a downstream side of the discharge port in the first direction (Figure(s) 1), and a predetermined gap is formed between a lower end of the front wall portion of the hopper and the conveyance surface of the conveyor (Paragraph(s) 0015-0016), and the work table provided below the front end portion of the conveyor and having an upper surface upon which the powder falls from the conveyor (Figure(s) 1); the modeling surface exposed upward beside the work table (Figure(s) 1); and the recoater configured to move across a position of the front end portion of the conveyor in the first direction to spread and level the powder across the modeling surface (Figure(s) 1 and Paragraph(s) 0018), whereby powder deposited on the conveyance surface is conveyed in the first direction by the conveyor with a thickness corresponding to the predetermined gap (Paragraph(s) 0015-0016), dropped from the conveyor front end portion onto the work table upper surface (Figure(s) 1), and levelly spread across the modeling surface by the movement of the recoater (Figure(s) 1 and Paragraph(s) 0018-0019).  
Regarding Claim 2, PFEIFER teaches the additive manufacturing device according to claim 1, wherein the conveyor includes a drive motor configured to move the belt on the circular orbit (arrows, Figure(s) 1. The arrows in the conveyor indicate movement.).  
Regarding Claim 3, PFEIFER teaches the manufacturing device according to claim 1, wherein the powder feeder is configured to permit the predetermined gap between the lower end of the front wall portion and the conveyance surface to be selectively changed (“the dispensing preferably occurs by means of a dispensing aperture 2 which is formed by the gap between the surfaces of the powder container and the powder conveyor unit”, Paragraph(s) 0016).  
Regarding Claim 4, PFEIFER teaches the manufacturing device according to claim 2, wherein the powder feeder is configured to permit the predetermined gap between the lower end of the front wall portion and the conveyance surface to be selectively changed (Paragraph(s) 0016).  
Regarding Claim 7, PFEIFER teaches the additive manufacturing device according to claim 3, wherein the powder feeder is configured to define the predetermined gap by the conveyance surface having a shape that is not flat (see the curved area where the belt meets edge 4, Figure(s) 1).  
Regarding Claim 8, PFEIFER teaches the additive manufacturing device according to claim 4, wherein the powder feeder is configured to define the predetermined gap by the conveyance surface having a shape that is not flat (see the curved area where the belt meets edge 4, Figure(s) 1).  
Regarding Claim 11, PFEIFER teaches the additive manufacturing device of claim 1, further comprising: a beam emission unit configured to emit a beam toward powder spread across the modeling surface by the recoater (heat emitter 11, Figure(s) 1 and Paragraph(s) 0015, 0019).  

Claim(s) 1-4, 7-8, and 11 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by UCKELMANN (US-20160214327-A1), hereinafter referred to as UCKELMANN. 

Regarding Claim 1, UCKELMANN teaches an additive manufacturing device comprising (“additive production method”, abstract): a work table(2060c, Figure(s) 11); a modeling surface (2060b, Figure(s) 11); a recoater (“cutting manufacturing methods with a geometrically undefined blade”, Paragraph(s) 0075); and a powder feeder including: a hopper accommodating powder (2130, Figure(s) 11), the hopper including a discharge port configured to discharge the powder and the discharge port being provided in a lower portion of the hopper (2130, Figure(s) 11); and a conveyor including a conveyance surface disposed below the discharge port of the hopper and configured to move the conveyance surface in a first direction and invert the conveyance surface in a front end portion (Figure(s) 11), wherein the conveyor includes a belt forming the conveyance surface that is configured to move on a circular orbit in a loop shape to move the portion of the belt below the discharge port along the first direction (Figure(s) 11);  the hopper includes a front wall portion positioned on a downstream side of the discharge port in the first direction (2130, Figure(s) 11), and a predetermined gap is formed between a lower end of the front wall portion of the hopper and the conveyance surface of the conveyor (“powder layer then lies in an angle.. to the top surface of the substrate plate segments”, Paragraph(s) 0261), and the work table provided below the front end portion of the conveyor and having an upper surface upon which the powder falls from the conveyor (see where the conveyor is at an angle, Figure(s) 11); the modeling surface exposed upward beside the work table (Figure(s) 11); and the recoater configured to move across a position of the front end portion of the conveyor in the first direction to spread and level the powder across the modeling surface (Figure(s) 11), whereby powder deposited on the conveyance surface is conveyed in the first direction by the conveyor with a thickness corresponding to the predetermined gap (Figure(s) 11), dropped from the conveyor front end portion onto the work table upper surface (Figure(s) 11), and levelly spread across the modeling surface by the movement of the recoater (Figure(s) 11).  

Regarding Claim 2, UCKELMANN teaches the additive manufacturing device according to claim 1, wherein the conveyor includes a drive motor configured to move the belt on the circular orbit (arrow, Figure(s) 11).  

Regarding Claim 3, UCKELMANN teaches the manufacturing device according to claim 1, wherein the powder feeder is configured to permit the predetermined gap between the lower end of the front wall portion and the conveyance surface to be selectively changed (Figure(s) 11).  

Regarding Claim 4, UCKELMANN teaches the manufacturing device according to claim 2, wherein the powder feeder is configured to permit the predetermined gap between the lower end of the front wall portion and the conveyance surface to be selectively changed (Figure(s) 11).  

Regarding Claim 7, UCKELMANN teaches the additive manufacturing device according to claim 3, wherein the powder feeder is configured to define the predetermined gap by the conveyance surface having a shape that is not flat (see the edge of endless conveyor is curved, Figure(s) 11).  

Regarding Claim 8, UCKELMANN teaches the additive manufacturing device according to claim 4, wherein the powder feeder is configured to define the predetermined gap by the conveyance surface having a shape that is not flat (Figure(s) 11).  

Regarding Claim 11, UCKELMANN teaches the additive manufacturing device of claim 1, further comprising: a beam emission unit configured to emit a beam toward powder spread across the modeling surface by the recoater (‘radiation sources 2140a,b… lasers’, Paragraph(s) 0262 and Figure(s) 11).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Figure(s) 5-6a appears to contain allowable subject matter regarding Claims 5-6 and 9-10.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SCOTT (US-20070257055-A1) teaches a cartridge dispenser 70 onto a belt (Figure(s) 11).
EDERER (US-20150290881-A1) teaches a non-flat conveyor belt (Figure(s) 3).
UCKELMANN (US-20160214327-A1) teaches a conveyor belt 120, work surface 121, powder conveyor 132 (Figure(s) 2).
SHAW (US-20170028472-A1) teaches a conveyor belt, work surface, beam emission unit, etc. (Figure(s) 7).
NG (US-20170072636-A1) teaches a conveyor belt (Figure(s) 1).
HOCKER (US-20170259507-A1) teaches a non-flat conveyor belt based on the size of the roller (Figure(s) 2a-2d).
KLEIN (WO-2016176432-A1; US-20180207872-A1 is the English translation. ) teaches a non-flat conveyor belt capable of adjusting the height with a roller (Figure(s) 14).
STUART (US-20190315056-A1; US11110656B2) teaches a conveyor belt capable of adjusting to the shape of the desired discharged material as specified from the controller (Figure(s) 1 and Paragraph(s) 0018 of the PGPUB; however, this is not prior art as it does not beat the effectively filed date).



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743